             Case 7:20-cr-00021-CS Document 49 Filed 01/25/21 Page 1 of 1


                                                    U.S. Department of Justice

                                                    United States Attorney
                                                    Southern District of New York
                                                   The Silvio J. Mollo Building
                                                   One Saint Andrew’s Plaza
                                                   New York, New York 10007


                                                      January 25, 2021
BY ECF
The Honorable Cathy Seibel
United States District Judge
Southern District of New York
300 Quarropas Street
White Plains, New York 10601

          Re:    United States v. Grafton E. Thomas, 20 Cr. 21 (CS)

Dear Judge Seibel:

        The Government writes to inform the Court that it intends to call the following witnesses
at the February 1, 2021, hearing in the above-referenced case:

      •   Dr. Lea Ann Preston Baecht, Ph.D.
      •   Michelle Casarella, Psy.D.
      •   Dr. Robert Sarrazin, M.D.
      •   Shanah Segal, Psy.D.



                                                      Respectfully submitted,


                                                      AUDREY STRAUSS
                                                      United States Attorney for the
                                                      Southern District of New York

                                                By:              /s/
                                                      Lindsey Keenan
                                                      Lara Eshkenazi
                                                      Kimberly Ravener
                                                      Assistant United States Attorneys
                                                      (212) 637-1565 / 2758 / 2358

cc:       Michael H. Sussman, Esq., via ECF
          Bobbi C. Sternheim, Esq., via ECF
